       Case 2:19-cv-04347-JJT Document 49 Filed 10/18/19 Page 1 of 2



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Alliance of Christian Leaders of the East          No. CV-19-04347-PHX-JJT
     Valley, et al.,
10                                                      ORDER
                    Plaintiffs,
11
     v.
12
     Patriot Movement AZ, et al.,
13
                    Defendants.
14
15          At issue is Stipulated Motion to Withdraw as Counsel of Record (Doc. 48) filed by
16   The Dodds Law Firm, PLC through Dan Dodds and Tejay Coon. Upon review the Court
17   will grant the motion.
18          The Court will order that Defendant Laura Damasco retain counsel who shall file a
19   notice of appearance by November 18, 2019. If Defendant Laura Damasco chooses to
20   represent herself, she must file a notice to that effect by November 18, 2019.
21          The Court warns Defendant Laura Damasco that if she elects to proceed as a pro se
22   party, she will be held to comply with all court orders in this matter, as well as the Federal
23   Rules of Civil Procedure, the Local Rules of Practice for the District Court of Arizona, the
24   Federal Rules of Evidence and any other applicable federal rules. The Court further advises
25   that, per Federal Rule of Civil Procedure 16(f), Ms. Damasco must appear at all pre-trial
26   conferences, and failure to do so may result in the Court imposing sanctions against her for
27   such failure, up to and including entry of default or dismissal, as appropriate, against them.
28
       Case 2:19-cv-04347-JJT Document 49 Filed 10/18/19 Page 2 of 2



 1          IT IS HEREBY ORDERED granting the Stipulated Motion to Withdraw as Counsel
 2   of Record (Doc. 48). Dan Dodds and Tejay Coon and The Dodds Law Firm, PLC are
 3   permitted to withdraw as counsel for Defendant Laura Damasco.
 4          IT IS FURTHER ORDERED that Defendant Laura Damasco shall either retain
 5   counsel who shall file a notice of appearance in this matter by November 18, 2019, or file
 6   a notice by that date advising that she intends to proceed in pro se.
 7          IT IS FURTHER ORDERED that Dan Dodds and Tejay Coon and The Dodds Law
 8   Firm, PLC, shall file a certification that they have advised Defendant Laura Damasco of
 9   all pending deadlines or that no deadlines currently are pending.
10          IT IS FURTHER ORDERED that Dan Dodds and Tejay Coon and The Dodds Law
11   Firm, PLC, shall immediately transmit a copy of this Order to Defendant Laura Damasco
12   by U.S. Mail and electronically.
13          Dated this 18th day of October, 2019.
14
15                                          Honorable John J. Tuchi
                                            United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
